In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐1956 
AEROGROUND, INC., 
d/b/a Menzies Aviation, 
                                                  Plaintiff‐Appellant, 

                                  v. 

CENTERPOINT PROPERTIES TRUST, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
         No. 10-cv-00652 — Sharon Johnson Coleman, Judge. 
                     ____________________ 

  ARGUED DECEMBER 4, 2013 — DECIDED DECEMBER 23, 2013 
               ____________________ 

   Before FLAUM, EASTERBROOK, and TINDER, Circuit Judges. 
   FLAUM,  Circuit  Judge.  In  2007,  two  companies—Menzies 
and  CenterPoint—entered  into  a  ten‐year  lease  for  a 
warehouse  near  O’Hare  Airport.  CenterPoint,  the  lessor, 
owns  the  warehouse;  Menzies,  the  lessee,  operates  an  air 
cargo  handling  business,  which  includes  the  use  of  15,000‐ 
and  30,000‐pound  forklifts.  It  did  not  take  long  for  these 
heavy  forklifts  to  severely  damage  the  concrete  slab  on 
2                                                      No. 13‐1956 

which  the  machines  operated.  The  parties  dispute  who  is 
responsible  for  ﬁxing  the  damage,  at  a  cost  of  about  $1 
million. Under the lease, Menzies is responsible for repairing 
the warehouse’s “ﬂoor,” while CenterPoint is responsible for 
repairing its “foundation.” Menzies sued. After a bench trial, 
the  district  court  concluded  that  the  damage  aﬀected  only 
the  surface  of  the  concrete  slab—i.e.,  it  aﬀected  the  slab’s 
function  as  a  ﬂoor,  not  its  function  as  a  foundation. 
Therefore, Menzies was not entitled to recover. We aﬃrm. 
                          I. Background 
    Aeroground  Inc.,  which  does  business  as  Menzies 
Aviation  (“Menzies”),  operates  an  air  cargo  handling 
business.  CenterPoint  Properties  Trust  (“CenterPoint”)  is  a 
real  estate  investment  trust  that  owns  a  warehouse  near 
O’Hare  Airport.  The  facility  is  a  single‐story  structure—a 
185,280  square‐foot  warehouse  built  in  1998  or  1999,  plus  a 
large  addition  built  in  2007.  Another  company  used  the 
building to store airplane parts from 1999 until 2006. 
    In  February  2007,  Menzies  and  CenterPoint  entered  into 
a lease for the building. After a dispute, the parties mutually 
terminated  that  lease  and  signed  a  new,  ten‐year  lease  in 
November  2007.  Between  February  and  November, 
CenterPoint  constructed  various  improvements  to  the 
building,  at  Menzies’  request,  including  increasing  the 
number of dock doors from two to thirty‐eight and installing 
45,000‐pound  dock  levelers.  These  improvements  cost 
CenterPoint about $1.4 million. 
   When  Menzies  began  moving  its  air  cargo  handling 
operations into the building in November 2007, the six‐inch 
concrete slab did not exhibit any visible damage. By January 
No. 13‐1956                                                          3 

2009,  the  concrete  slab  had  begun  to  deteriorate.  The 
damage—“cracking,  scaling  of  the  concrete  surface,  and 
raveling  along  contraction  joints”—was  not  consistent  with 
typical  wear  and  tear.  The  slab  could  not  support  Menzies’ 
heavy forklifts, which were typical of its field. Menzies told 
CenterPoint  about  these  problems  in  January  2009. 
CenterPoint  paid  for  some  repairs  (at  a  cost  of  about 
$92,000),  but  then  stopped  doing  so.  CenterPoint  did  not 
submit  an  insurance  claim.  The  parties  agree  that  the 
concrete  slab  is  so  damaged  that  it  must  be  replaced,  at  an 
estimated  cost  of  between  $966,000  (the  cost  of  a  new, 
identical floor) and $1.23 million (the cost of a new floor that 
would permit heavy forklift operation). 
    As  relevant  here,  Menzies  sued  CenterPoint  for  breach, 
and  CenterPoint  counterclaimed.  Both  parties  contended 
that the other was responsible for replacing the concrete slab 
and  had  breached  the  lease  by  failing  to  replace  the  slab. 
After a bench trial, the federal district court held that neither 
party  was  entitled  to  recover.  The  court  found  that  the 
concrete  slab  had  a  “dual  nature  as  both  floor  and 
foundation,”  but  “the  damage  at  issue  was  related  to  the 
slab’s  function  as  a  floor.”  The  damage  was  therefore 
Menzies’  responsibility  since  Menzies  is  responsible  for  the 
“floor”—not CenterPoint’s responsibility, which includes the 
“foundation.”  However,  CenterPoint  lost  on  its 
counterclaim,  because  the  lease  required  that  it  give  timely 
notice  to  Menzies  if  Menzies  allegedly  breached,  and 
CenterPoint did not do so. Only Menzies appeals. 
                          II. Discussion 
   In an appeal from a bench trial, we review for clear error 
the district court’s findings of fact and its applications of law 
4                                                         No. 13‐1956 

to those findings of fact. Egan Marine Corp. v. Great Am. Ins. 
Co. of New York, 665 F.3d 800, 811 (7th Cir. 2011). A finding is 
“clearly  erroneous” when, even  though  there is evidence to 
support it, “the reviewing court on the entire evidence is left 
with the definite and firm conviction that a mistake has been 
committed.”  Winforge,  Inc.  v.  Coachmen  Indus.,  691  F.3d  856, 
868  (7th  Cir.  2012)  (quoting  United  States  v.  United  States 
Gypsum  Co.,  333  U.S.  364,  395  (1948)).  “The  party  alleging 
error  bears  the  burden  of  demonstrating  that  particular 
factual  findings  were  clearly  erroneous.”  Id.  We  review  de 
novo  the  district  court’s  interpretation  of  a  contract  as  well 
as its conclusion that a contract is ambiguous. BKCAP, LLC v. 
CAPTEC  Franchise  Trust  2000‐1,  572  F.3d  353,  358  (7th  Cir. 
2009).  If  we  find  the  contract  ambiguous,  then  the  district 
court’s  interpretation  is  a  factual  one,  reviewed  for  clear 
error. Wikoff v. Vanderveld, 897 F.2d 232, 238 (7th Cir. 1990). 
      Where, as here, our jurisdiction is based on diversity, the 
resolution  of  substantive  issues  is  determined  by  the 
applicable state law. LaSalle Nat. Bank v. Serv. Merch. Co., 827 
F.2d 74, 78 (7th Cir. 1987). The parties agree that Illinois law 
applies.  Under  Illinois  law,  the  interpretation  of  a  lease  “is 
governed  by  the  rules  which  govern  contracts.”  Midland 
Mgmt. Co. v. Helgason, 158 Ill. 2d 98, 103 (1994). We therefore 
apply  Illinois  principles  of  contract  interpretation.  The  goal 
of  contract  interpretation  is  to  ascertain  the  parties’  intent, 
and  in  so  doing,  we  first  look  to  “the  plain  and  ordinary 
meaning”  of  the  contract  language.  Gallagher  v.  Lenart,  226 
Ill.  2d  208,  233  (2007).  We  must  construe  the  contract  “as  a 
whole, viewing each part in light of the others.” Id. We also 
must  seek  to  give  effect  to  “each  clause  and  word  used,” 
without  rendering  any  terms  meaningless.  Hufford  v.  Balk, 
113  Ill.  2d  168,  172  (1986).  The  more  specific  provision  of  a 
No. 13‐1956                                                          5 

contract  governs  where  it  arguably  conflicts  with  a  more 
general provision. Grevas v. U.S. Fidelity & Guar. Co., 152 Ill. 
2d 407, 411 (1992). 
   A. The terms of the lease 
   We  begin  by  summarizing  the  lease’s  terms.  The  lease 
does  not  use  the  term  “slab”  or “concrete  slab,”  nor  does  it 
define “floor” or “foundation.” The lease does state that the 
permitted uses for the warehouse include air cargo handling 
and  storage.  Moreover,  Menzies  “agree[d]  to  accept  the 
Premises in an absolutely ‘as is’ condition,” and CenterPoint 
did  “not  make  warranties”  as  to  the  premises.  The  lease 
defines  “Improvements”  as  the  existing  building  and  the 
building  expansion.  The  lease  divides  responsibility  for 
repairs as follows: 
       Section  7.1.  Tenant’s  Obligations.  Except  as 
       set  forth  in  Section  7.2,  Tenant  assumes  full 
       and  sole  responsibility  for  the  condition, 
       operation,  repair,  alteration,  improvement, 
       replacement, maintenance and management of 
       the  Premises. …  Except  as  set  forth  in  Section 
       7.2,  Tenant  shall,  at  its  sole  cost  and  expense, 
       promptly  perform  all  maintenance  and 
       promptly  make  all  necessary  repairs  and 
       replacements,        ordinary         as     well     as 
       extraordinary,  foreseen  as  well  as  unforeseen, 
       in and to the Premises and any equipment now 
       or hereafter located in the Premises, including, 
       but  not  limited  to,  all  floors,  floor  coverings, 
       windows, glass, plate glass, ceilings, … . 
6                                                      No. 13‐1956 

       Section      7.2.    Landlord’s       Obligations. 
       … Landlord  shall  maintain,  repair  and  replace 
       the  roof,  exterior  walls,  foundation  and 
       structural portions of the Improvements … and 
       all exterior portions of the Project. … Landlord 
       shall repair and replace the exterior walls, roof 
       and foundation of the building that is a part of 
       the  Improvements.  The  cost  of  all  repairs  and 
       replacements under this Section … shall be the 
       sole  responsibility  of  Landlord,  except  to  the 
       extent such costs arise as a result of any act or 
       omission of Tenant … . 
       Section  9.1.  Restoration.  In  the  event  the 
       Improvements shall be damaged or destroyed, 
       in  whole  or  in  part,  Landlord  covenants  and 
       agrees  that,  unless  otherwise  provided  in  the 
       Ground Lease, Landlord shall repair, restore or 
       rebuild  any  such  Improvements  so  damaged, 
       injured  or  partially  destroyed,  or  erect,  finish 
       and complete a like building … . 
The  lease  also  requires  that  Menzies  carry  several  types  of 
insurance  and  that  CenterPoint  carry  “insurance  on  all 
Improvements against … all … risks of direct physical loss.” 
    To summarize, Section 7.1 makes Menzies responsible for 
repairing  “all  floors,”  while  Section  7.2  (usually)  makes 
CenterPoint  responsible  for  repairing  the  “foundation.” 
CenterPoint is also responsible, under Section 9.1, for repairs 
or  reconstruction  if  the  building  is  partially  or  totally 
damaged.  For  the  reasons  explained  below,  we  agree  with 
the  district  court  that  this  lease  is  ambiguous,  and  that 
CenterPoint is not responsible for repairing the slab. 
No. 13‐1956                                                                       7 

      B. Section 7.1 vs. Section 7.2 
    The  lease  does  not  specifically  define  the  floor  or  the 
foundation, nor does it indicate how precisely to distinguish 
between  Section  7.1’s  floor  repair  obligations  and  Section 
7.2’s  foundation  repair  obligations.  When  we  consider  the 
ordinary  meaning  of  the  relevant  terms,  foundation  means 
“an  underlying  base  or  support;  especially  the  whole 
masonry  substructure  of  a  building.”  MERRIAM‐WEBSTER 
DICTIONARY  ONLINE,  available  at  http://  merriam‐
webster.com/dictionary  (last  visited  December  19,  2013). 
“Floor”  means  “the  level  base  of  a  room”;  “the  part  of  a 
room on which you stand.” Id. 
    The  district  court  found  that  the  evidence  established 
that  the  concrete  slab  had  a  “dual  nature  as  both  floor  and 
foundation.”  It  functioned  as  a  floor  because  “[t]he  slab  is 
the surface upon which [Menzies’] operations are conducted, 
including  the  movement  of  cargo  loads.”  But  Menzies 
presented  evidence  that  “the  slab  also  has  a  structural 
function:  by  connection  to  the  building  walls  through  the 
dowel rods, it bears loads transferred from the walls.”1 The 
court  found  that  the  damage  at  issue  solely  concerned  the 
“slab’s  function  as  a  floor.”  And  in  their  pre‐lawsuit 
communications,  both  parties  repeatedly  referred  to  the 

                                                 
1CenterPoint argues that the slab does not function as a foundation, and 

relies  upon  the  trial  testimony  of  the  structural  engineer  who  prepared 
the structural drawings for the warehouse. This engineer testified at trial 
that  the  concrete  slab  provides  no  vertical  support  for  the  walls or  roof 
and  thus  is  not  part  of  the  foundation.  However,  he  said  that  in  some 
cases, this type of concrete slab could provide horizontal support. He was 
unsure whether it did in this case. Given this uncertainty, we cannot say 
that the district court’s factual finding was clearly erroneous. 
8                                                                   No. 13‐1956 

condition  of  the  “floor.”  Menzies’  letter  to  CenterPoint  had 
the  heading,  “Floor  Breaking  Up,”  and  multiple  Menzies 
vice  presidents  referred  to  the  “floor”  in  their  emails  to 
CenterPoint.2 When a contract is ambiguous, it is permissible 
to  consider  extrinsic  evidence  such  as  these  pre‐lawsuit 
communications.  See  Gallagher,  226  Ill.  2d  at  233.  Thus,  we 
find  that  Section  7.2  (which  makes  CenterPoint  responsible 
for  repairing  the  foundation)  is  inapplicable  because  of  the 
meaning of the terms in conjunction with the district court’s 
factual  findings.  The  parties’  communications  further 
buttress this conclusion. 
    Menzies  argues  that  the  damage  was  in  fact  to  the 
foundation, but the district court found otherwise. Multiple 
engineers testified at trial that the “foundation elements” of 
the building were a perimeter trench‐footing set at four feet 
below the concrete slab and drilled concrete piers set in the 
ground, supporting the columns that hold up the roof. There 
is no evidence of damage to these foundation elements. As a 
result,  the  court’s  determination  is  not  clearly  erroneous  on 
this record. 
    Menzies next contends in its brief that the parties meant 
to  allocate  responsibility  to  CenterPoint  for  “the  top,  sides, 
and  bottom  of  the  building.”  This  contention  is  imprecise, 
however.  CenterPoint  was  responsible  for  the  outer  shell  of 
the  warehouse—the  roof,  exterior  walls,  and  foundation—
                                                 
2For example, Aeroground’s Senior Vice President, who signed the lease, 

wrote in an email to CenterPoint: “We have never seen a floor break‐up 
like  this”;  “[t]here  is  obviously  a  flaw  with  the  floor”;  and  “they  have 
never seen a floor degrade in this manner.” Aeroground’s Regional Vice 
President similarly wrote in an email, “we cannot accept your request to 
take on the costs to any further repairs to the floor.” 
No. 13‐1956                                                           9 

while  Menzies  was  responsible  for  the  inner  shell  of  the 
warehouse, including the floor and ceiling. Menzies’ chosen 
term,  “bottom,”  could  refer  to  either  the  floor  or  the 
foundation. “Bottom” is not in the lease, though, and is less 
precise  than  the  lease’s  terms.  This  argument  asks  us  to 
overlook  the  express  terms  of  the  lease  (and  the  district 
court’s factual findings), and is therefore unpersuasive. 
    Menzies  also  argues  that  the  district  court  rewrote  the 
lease by introducing a “functionality” test to determine what 
was  the  “floor”  and  what  was  the  “foundation.”  There  are 
multiple flaws with Menzies’ argument. First, in the district 
court,  Menzies  suggested  the  use  of  a  functionality  test  by 
arguing that the concrete slab failed in its “ability to provide 
support.”  The  district  court  adopted  this  analytical 
approach, but its use was ultimately to Menzies’ detriment. 
Second,  the  district  court  confronted  multiple  undefined 
terms, and the dictionary definition actually pointed toward 
functionality  because  something  is  a  “foundation”  if  it 
provides  support.  In  other  words,  the  district  court’s 
functionality  test  was  a  means  of  implementing  the  parties’ 
contract, because  the parties  chose  to  use a key  term that  is 
defined by its function. Indeed, the district court’s analytical 
method has further support when one considers other terms 
in  these  two  sections  of  the  lease.  Specifically,  as  noted 
above,  there  is  a  parallelism  in  this  part  of  the  lease:  one 
party  is  responsible  if  there  is  damage  to  the  floor  or  the 
ceiling,  while  the  other  is  responsible  if  there  is  damage  to 
the  foundation  or  the  roof.  The  parties  intended,  in  most 
instances,  for  Menzies  to  take  care  of  the  inside  of  the 
building, while CenterPoint was responsible for the outside 
and  undergirding  of  the  building.  Since  a  concrete  floor 
inside  could  have  weight‐bearing  potential  (or  be  connected 
10                                                       No. 13‐1956 

to  the  outside),  the  parties’  division  of  responsibility 
suggested a functional analysis. 
    Menzies  argues  that  the  concrete  slab  failed  due  to 
various  inadequacies  that  are  “all  attributable  to 
CenterPoint.” CenterPoint responds that it made $1.4 million 
in changes to the warehouse, all at Menzies’ request, but that 
Menzies  failed  to  specify  that  it  needed  a  thicker  concrete 
slab—even  though  Menzies  inspected  the  warehouse 
beforehand and knew the slab’s thickness. These arguments 
are really about whether the premises were fit for heavy air 
cargo handling operations. The district court addressed that 
issue,  and  it  is  neither  before  us  on  appeal  nor  relevant  to 
any  question  that  is.  Therefore,  we  need  not  address  these 
arguments. 
      C. Section 7.1 vs. Section 9.1 
    Having  concluded  that  Section  7.2  is  inapplicable,  the 
remaining  question  is  whether  Section  7.1  or  Section  9.1 
applies.  The  former  would  make  Menzies  responsible  for 
floor  repairs,  while  the  latter  renders  CenterPoint 
responsible  for  “damage.”  The  district  court  found  these 
sections  “apparently  inconsistent,”  but  reasoned  that  the 
more specific provision (Section 7.1) prevailed over the more 
general  one  (Section  9.1).  Because  Section  7.1  left  Menzies 
responsible, Menzies could not prevail in its suit. 
     We agree with the district court’s analysis. As noted, the 
more  specific  provision  of  a  contract  governs  where  it 
arguably conflicts with a more general provision. Grevas, 152 
Ill. 2d at 411. As we have explained, where one provision is 
general enough to include the specific situation to which the 
other  is  confined,  “the  specific  provision  will  be  deemed  to 
No. 13‐1956                                                                        11 

qualify the more general one, that is, to state an exception to 
it.” United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied 
Indus. & Serv. Workers Int’l Union v. NLRB, 544 F.3d 841, 859 
n.10  (7th  Cir.  2008).  Menzies  embraces  this  principle,  but 
argues  that  Section  9.1  is  actually  the  more  specific 
provision. This argument is unconvincing, however. Section 
9.1  refers  generally  to  damage  or  destruction.  By  contrast, 
Section  7.1  refers  to  thirty  specific  parts  of  the  warehouse 
that  Menzies  is  responsible  for  maintaining  and  repairing.3 
Looking  to  neighboring  sections  of  the  lease  only 
strengthens this reading: whereas Section 9.2 refers generally 
to the “total or partial demise” of the warehouse, Section 7.2 
refers specifically to CenterPoint’s responsibility to maintain 
and repair the roof, exterior walls, and foundation. See Baker 
v. Am.ʹs Mortg. Servicing, Inc., 58 F.3d 321, 327 (7th Cir. 1995) 
(term  in  contract  could  “be  understood  only  with  reference 
to the context in which it appears”) (applying Illinois law). 
      Menzies  argues  that  CenterPoint  should  pay  for  the 
“damage” to the concrete slab, and in making this argument, 
                                                 
3Section  7.1  states  in  relevant  part:  “Except  as  set  forth  in  Section  7.2, 

Tenant  shall,  at  its  sole  cost  and  expense,  promptly  perform  all 
maintenance and promptly make all necessary repairs and replacements, 
ordinary as well as extraordinary, foreseen as well as unforeseen, in and 
to  the  Premises  and  any  equipment  now  or  hereafter  located  in  the 
Premises,  including,  but  not  limited  to,  all  floors,  floor  coverings, 
windows,  glass,  plate  glass,  ceilings,  skylights,  interior  and  demising 
walls,  doors,  electrical  systems,  lighting  fixtures  and  equipment, 
plumbing  systems  and  fixture,  sprinkler  systems,  heating,  ventilating 
and air conditioning systems, loading docks, areas and doors, rail space 
areas,  fences  and  signs,  connections,  pipes,  mains,  water,  sewer  and 
connections, and all other fixtures, machinery, apparatus, equipment and 
appurtenances now or hereafter belonging to, connected with or used in 
conjunction with the Premises.”
12                                                             No. 13‐1956 

Menzies  seeks  to  draw  upon  the  meaning  of  “damage”  in 
Rickher v. Home Depot, Inc., 535 F.3d 661, 667 (7th Cir. 2008). 
But Menzies’ interpretation would have the effect of reading 
several provisions out of the lease entirely. At a minimum, it 
would  render  meaningless  Sections  7.1  and  34.15,4  because 
CenterPoint  would  need  to  repair  “damage,”  even  if 
Menzies  was  specifically  responsible  for  that  part  of  the 
warehouse  (like  the  floor).  If  it  is  possible  to  give  effect  to 
“each  clause  and  word”  of  the  contract,  we  must  do  so. 
Hufford,  113  Ill.  2d  at  172.  In  this  case,  another  reading  is 
possible, whereby every section retains significant meaning. 
    Namely,  Section  9.1  provides  that  CenterPoint  is 
responsible  if  any  Improvements  are  “damaged  or 
destroyed, in whole or in part.” Section 9.2 refers to “a total 
or  partial  demise,”  and  makes  CenterPoint  responsible  for 
rebuilding a like building. Demise means to “die.” MERRIAM‐
WEBSTER  DICTIONARY  ONLINE,  available  at  http://  merriam‐
webster.com/dictionary (last visited December 19, 2013). The 
coupling  of  Sections  9.1  and  9.2  suggests  that  they  concern 
severe  damage—the  partial  or  total  destruction  of  the 
warehouse  (e.g.,  the  type  of  damage  one  associates  with  a 
tornado), not just damage to an aspect of the building (e.g., a 
door or the floor). Admittedly, Section 9.1 says “damaged or 
destroyed,  in  whole  or  in  part.”  (emphasis  added).  We 

                                                 
4Section 34.15 states: “This Lease shall be deemed and construed to be a 

‘net lease’ and Tenant agrees to pay all costs and expenses of every kind 
and nature whatsoever, ordinary and extraordinary, arising out of or in 
connection  with  the  ownership,  maintenance,  repair,  replacement,  use 
and  occupancy  of  the  Premises  during  the  Term  of  this  Lease,  which, 
except for the execution and delivery hereof, would otherwise have been 
payable by Landlord.” 
No. 13‐1956                                                         13 

acknowledge  that  our  reading  is  not  the  only  one  possible, 
but it gives effect to the parties’ terms in the sections at issue 
in  this  case,  as  well  as  to  their  contract  as  a  whole.  Our 
interpretation  also  accords  with  precedent  by  preserving 
independent  meaning  for  each  part  of  the  contract.  Under 
our  reading, Menzies is  responsible for the floor  damage  in 
this  case,  under  Section  7.1;  CenterPoint  is  responsible  for 
damage to the outer shell of the building, under Section 7.2; 
and  CenterPoint  is  also  responsible  if  the  building  is 
destroyed or severely damaged, under Section 9.1. (We note 
that  damage  can  be  severe  and  partial  simultaneously;  a 
tornado  could  tear  off  the  roof  and  lead  to  significant 
damage, even though the structure remained mostly intact.) 
    Menzies  next  contends  that  “ambiguous  language  is not 
sufficient  to  assign  away  the  landlord’s  responsibility  for 
structural  repairs.”  Under  Illinois  law,  landlords  are 
presumed  to  be  responsible  for  “structural”  repairs  to  a 
building,  and  contract  provisions  that  shift  such 
responsibility  to  tenants  must  be  plainly  discernable.  See 
Kaufman v. Shoe Corp. of Am., 24 Ill. App. 2d 431, 436 (1960). 
The  district  court  found  that  this  lease  “plainly  states  that 
the  default  repair  and  replacement  responsibility  lies  with 
the  tenant,”  and  we  agree.  Cf.  Rexam  Bev.  Can  Co.  v.  Bolger, 
620  F.3d  718,  726  (7th  Cir.  2010).  The  fact  that  this  lease 
contains  certain  ambiguities  does  not  negate  the  fact  that  it 
plainly  shifts  repair  responsibility  to  Menzies.  Under  the 
lease,  Menzies  expressly  “assumes  full  and  sole 
responsibility for the condition, operation, repair, alteration, 
improvement,  replacement,  maintenance  and  management 
of the Premises,” subject to specific exceptions in Section 7.2. 
Menzies’  obligations  extend  to  “extraordinary”  and 
“unforeseen” repairs and replacements as well. Accordingly, 
14                                                         No. 13‐1956 

the district court’s interpretation is not clearly erroneous on 
this record. 
    Menzies  also  argues  that  in  situations  of  ambiguity,  the 
lease  must  be  construed  “most  strongly”  against  the 
landlord. NutraSweet Co. v. Am. Nat. Bank & Trust Co. of Chi., 
262 Ill.  App. 3d 688, 695 (1994). However, subsequent cases 
suggest  that  this  “anti‐drafter”  rule  of  construction  is  (1)  a 
rule  of  “last  resort,”  Alberto‐Culver  Co.  v.  Aon  Corp.,  351  Ill. 
App.  3d  123,  132  (2004),  and  (2)  has  no  application  where 
two  sophisticated  business  entities  both  participated  in 
drafting the agreement, id. In this case, the parties expressly 
agreed  in  Section  34.8  of  the  lease  that  preparing  the  lease 
was  “a  joint  effort  of  the  parties”  and  the  resulting  lease 
should  not  “be  construed  more  severely  against  one  of  the 
parties  than  the  other.”  For  these  reasons,  Menzies’ 
argument is unconvincing. 
     Finally,  Menzies  contends  that  the  parties’  insurance 
obligations  support  its  interpretation.  Menzies  notes  that, 
under  Article  8  of  the  lease,  CenterPoint  must  maintain 
insurance on all Improvements for all risks of direct physical 
loss,  while  Menzies  is  not  required  to  maintain  such 
insurance,  although  it  is  required  to  have  insurance  for 
various  other  risks.  As  a  result,  Menzies  claims  that  the 
district  court’s  interpretation  “unfairly  imposes  on  Menzies 
an  uninsured  risk  of  loss.”  See  Alliance  to  End  Repression  v. 
City  of  Chi.,  742  F.2d  1007,  1013  (7th  Cir.  1984)  (en  banc) 
(“Suppose that the result of reading a contract in a particular 
way  is  that  one  of  the  parties  assumed  enormous  risks  and 
got  nothing  in  return;  this  would  argue  against  the 
reading.”).  CenterPoint replies that we should read  Articles 
7,  8,  and  9  together,  which  is  sensible  because  we  interpret 
No. 13‐1956                                                        15 

the  contract  as  a  whole.  Gallagher,  226  Ill.  2d  at  233.  And 
Section  9.2,  entitled  “Insurance  Deductible,”  discusses 
insurance “[i]n the event of either a total or partial demise of 
the Improvements.” This section informs our reading of the 
neighboring  provisions  and  supports  the  interpretation 
suggested  above,  under  which  CenterPoint  is  responsible 
for—and  insured  for—severe  damage.  Accordingly,  we  are 
unpersuaded by Menzies’ insurance‐related contention.  
    We  therefore  conclude  that  the  specific  provision  that 
makes  Menzies  responsible  for  repairing  or  replacing  the 
floor,  Section  7.1,  prevails  over  the  general  provision  that 
makes  CenterPoint  responsible  for  rebuilding  if  there  is 
damage or destruction, Section 9.1. 
                          III. Conclusion 
   For the foregoing reasons, we AFFIRM.